ORDER
This matter having been duly presented to the Court, it is ORDERED that MICHAEL J. CHULAK of UNION CITY, who was admitted to the bar of this State in 1986, and who was suspended from the practice of law for a period of three months by Order of this Court dated March 24, 1998, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent shall successfully complete a course in law office management offered by the Institute for Continuing Legal Education within three months.of the filing date of this Order, which requirement shall not be satisfied by only a review of course materials, and shall submit proof of his successful completion thereof to the Office of Attorney Ethics within twenty-one days of his completion of the course.